This opinion is subject to administrative correction before final disposition.




                                Before
                   HOLIFIELD, HACKEL, and MCCOY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Calvin F. KNAIDE, VI
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200100

                        _________________________

                         Decided: 12 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                          Michael D. Zimmerman

 Sentence adjudged 4 February 2022 by a general court-martial con-
 vened at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 40 months, and a dishonorable discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                 United States v. Knaide, NMCCA No. 202200100
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2